Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
The Examiner withdraws the 112(a) written description rejection in view of the amendments made in claims 1 and 14. The 112(b) indefiniteness rejection is also withdrawn in view of the amendments of claim 1. Since claim 11 is cancelled, the 112(b) rejection becomes moot.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Samuel Lee, during a telephone interview on Aug 12, 2021, gave the Examiner an authorization to amend claim 12 as follows:

In the claim
Claim 12. (Currently Amended) The system of claim 1, wherein the at least one infrared sensor is used for motion capture.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses an image capturing system comprising: multiple light sources configured to illuminate a target volume starting at a first start time for at least one of a video and a non-video capture, wherein the light sources include a visible and an infrared light sources, wherein the non-video capture includes one of a geometric capture to determine one of geometrical information of objects and people in the target volume, a calibration capture to calibrate the at least one image sensor, and a motion capture; at least one visible light sensor and an infrared light sensor; a processor configured to control timing operation of the image sensors and the light sources, wherein the light sources include a plurality of primary light sources to illuminate the target volume during periods of the video capture, which occur at a fixed time interval starting from the first start time, and a plurality of pattern light sources to illuminate the target volume with patterns during periods of the non-video capture, which occur at the fixed time interval starting from a second start time, wherein the second start time is between the first start time and the first start time plus the fixed time interval during which the primary light sources is not illuminating the target volume.
The reference of Sakashita et al. (“Capturing Textured 3D Shapes based on Infrared One-shot Grid Pattern”) (See attached NPL1.pdf) teaches an image capturing system with a visible light source and an infrared light source that projects patterned light on the target volume in order to capture (non-video) the texture of the target as well as a visible image capture as a video capture. However, Sakashita et al. fail to teach plurality of primary light sources for visible image capture and plurality of pattern light sources for IR image capture as well as the Huang (US PGPub 2018/0295296 A1), in the same field of endeavor, teaches an image capturing system with multiple primary light sources for visible image capture and multiple pattern light sources for IR image capture. Although, Huang teaches a timing diagram showing the timing correlation between the visible light source on/off and IR light source on/off periods, but it does not teach the first time and the timing interval the way it was claimed in the invention. On the other hand, the reference of Lee et al. (US PGPub 2014/0240492 A1), in the same field of endeavor, teaches an image capturing system which discards or uses image captured during video capture as reference image and only the image captured during non-video capture is used, but it fails to teach the timing correlation. As a result, Sakashita et al. alone or in combination with Huang and Lee et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 14, which is a method claim of the corresponding system claim 1, and independent claim 18, which is a CRM claim of the corresponding system claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485